                Case 19-20177-tnw         Doc 33    Filed 08/02/19 Entered 08/02/19 12:58:29              Desc Main
                                                    Document      Page 1 of 1
                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF KENTUCKY
                                                COVINGTON DIVISION

              IN RE:     Keith Williams                                                Case Number:       19-20177
                         Debtor


                                      ORDER CONFIRMING THE FIRST
                                AMENDED PLAN FILED ON 7/10/2019, Court Doc. # 28


                     A plan under Chapter 13 having been filed and served by the debtor on all creditors, and it
              appearing that the plan meets requirements for confirmation, IT IS ORDERED:

                       THE PLAN IS CONFIRMED.

                      The plan as confirmed is deemed to incorporate by reference all pre-confirmation orders
              affecting the treatment of claims and liens, and to the extent of any inconsistency between the plan and
              any order, the terms of the order are deemed to control.

                     The Trustee is authorized to adjust the amount of the monthly payment disbursed to each
              secured creditor as may be necessary in the administration of the plan.

                     Any fee requested in section 4.3 of the plan is hereby allowed.
              Copies to:

              Keith Williams                                              PLUMMER, MICHAEL E.
              1197 Mosswood Court                                         Served Electronically Via ECF
              Florence, KY 41042

              SOTTILE & BARILE
              VIA ECF
              ,




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                  Signed By:
                                                                  Tracey N. Wise
                                                                  Bankruptcy Judge
                                                                  Dated: Friday, August 2, 2019
                                                                  (tnw)
